


 
Exhibit 10.49

Execution Version

 


 
 
 
SUPPLY & DISTRIBUTION AGREEMENT

 
Between

 
IMMTECH PHARMACEUTICALS, INC.

 
AND

 
PAR PHARMACEUTICAL, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


--------------------------------------------------------------------------------



 


 Table of Contents 
    ARTICLE I - DEFINITIONS 
 3
    ARTICLE II – EFFECTIVE DATE ; CONTROLLING TERMS 
 5
    ARTICLE III – COMMERCIAL SUPPLY 
 5
    ARTICLE IV – PRODUCT QUALITY AND REGULATORY MATTERS
 7
    ARTICLE V - REPRESENTATIONS, WARRANTIES AND COVENANTS 
 10

 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------





SUPPLY AGREEMENT
 
This Supply Agreement (this “Supply Agreement”) is made and entered into as of
June 11, 2007 (the “Effective Date”), by and between Immtech Pharmaceuticals,
Inc., a Delaware corporation with its principal place of business at 150 Fairway
Drive, Vernon Hills, IL 60061 (“Immtech”), and Par Pharmaceutical, Inc., a
Delaware corporation having a principal place of business at 300 Tice Boulevard,
Woodcliff Lake, New Jersey 07677 (“Par”).  Immtech and Par may be referred to
herein individually as a “Party”, or collectively as the “Parties”.  All
capitalized terms used in this Supply Agreement shall have the meaning ascribed
to them in the Licensing Agreement (as defined below) to which this Supply
Agreement is an Exhibit.
 
Recitals
 
Whereas, Immtech and Par have entered into a Licensing Agreement, dated as of
the date hereof (the “Licensing Agreement”);
 
Whereas, Immtech has expertise manufacturing pharmaceutical products for
infectious diseases; and
 
Whereas, Par desires to purchase from Immtech, and Immtech desires to
manufacture and sell to Par, the Product all on the terms and conditions set
forth herein.
 
Now, Therefore, in consideration of the foregoing and the covenants and promises
contained herein, the Parties hereby agree as follows:
 
ARTICLE I - DEFINITIONS
 
Section 1    Definitions.  For purposes of this Agreement, the following terms
shall have the meanings set forth below:
 
1.1           “Administrative Costs” means all costs related to conducting a
recall in accordance with Applicable Laws.
 
1.2           “Applicable Laws” means all laws, ordinances, rules and
regulations within the Territory applicable to the Manufacturing and Packaging
of the Product or any aspect thereof and the obligations of Immtech or Par, as
the context requires under this Agreement, including, without limitation, (i)
all applicable federal, state and local laws and regulations of each Territory;
(ii) the U.S. Federal Food, Drug and Cosmetic Act, and (iii) the cGMPs.


 


--------------------------------------------------------------------------------



                                1.3           “Batch” means defined quantity of
finished drug product which has been Manufactured and Packaged in accordance
with the Specifications.
 
                                1.4           “Calendar Quarter” means a period
of three (3) consecutive months commencing on January 1, April 1, July 1 or
October 1 of any calendar year.
 
                                1.5           “COA” means Certificate of
Analysis.
 
1.6          “Commencement Date” means the first date upon which FDA approves
pafuramidine maleate for the treatment of PCP.
 
1.7          “Contract Year” means each consecutive twelve (12) month period
beginning on the Commencement Date.
 
1.8          “Defective Product” means Product that is not releasable.
 
1.9          “Delivery Date” means the date on which Immtech shall tender the
relevant Batch(es) to Par. Each Delivery Date shall be specified by Par on the
relevant Purchase Order and confirmed by Immtech as set forth in Section 3.4.
 
1.10            “Firm Commitment” means a binding commitment in writing made by
Par to purchase Product in accordance with Section 3.1.
 
1.11            “Manufacture” means all operations of receipt of materials,
production, packaging, labeling, quality control, release of drug product.
 
1.12            “Manufacture Date” means the date that pafuramidine first comes
into contact with another ingredient during the manufacturing process of drug
product.
 
1.13            “Manufacturing Release Record(s)” means a) all completed
production/Batch records; b) all quality control test/request forms (result
worksheets) and associated data; c) dynamic monitoring performed during
processing; d) any alert/action notifications generated during processing; e)
any planned or unplanned deviations associated with the Product; f) any out of
Specification result investigations associated with the Product; g) the
Certificate of Analysis for the Batch comparing testing to Specifications; and
h) the appropriate disposition notification for the Batch.
 
1.14            “Nonconformity” means a deficiency in characteristic,
documentation or procedure, which renders the quality of the Product non
acceptable or not in accordance with specified requirements.
 
1.15            “Packaging” means Primary Packaging and Secondary Packaging.
 
1.16            “Primary Packag(ing)” means material intended to contain and
protect drug product during handling, storage and transport.
 
1.17            “Purchase Order” shall have the meaning set forth in Section
3.2.
 
1.18             “Rolling Forecast” shall have the meaning set forth in Section
3.1.
 


--------------------------------------------------------------------------------



1.19            “Secondary Packag(ing)” means packaging material that does not
come into contact with drug product.
 
1.20            “Specification” means the specifications for the Product
attached hereto as Exhibit A in draft form until the Commencement Date and made
a part of hereof, as determined in accordance with the analytical methodology
set forth therein, as such specifications may be amended from time to time.
 
1.21            “Unit” means each individually Packaged unit of Product.

 
ARTICLE II – EFFECTIVE DATE; CONTROLLING TERMS


Section 2.1  Effective Date


This Agreement shall automatically become effective as of the Execution Date of
the Licensing Agreement.


Section 2.2   Controlling Terms


This Agreement is governed by the terms of the Licensing Agreement and all of
such terms apply to and control this Supply Agreement.  For any terms that may
be interpreted to conflict between the two agreements, the terms of the
Licensing Agreement shall control.
 
ARTICLE III – COMMERCIAL SUPPLY
 
Section 3.1    Forecasts
 
On or before the fifteenth (15th) day of each calendar month following the
Commencement Date and at least four months prior to the first Delivery Date, Par
shall furnish to Immtech a written twelve (12) month rolling forecast of the
quantities of Product that Par intends to order from Immtech during such period
(“Rolling Forecast”). The first 3 months of such Rolling Forecast shall
constitute a binding commitment for the quantities of Product specified therein
(“Firm Commitment”) and the following 9 months of the Rolling Forecast shall be
non-binding, good faith estimates.
 
Section 3.2    Purchase Orders
 
At least quarterly, Par shall submit purchase orders for the Firm Commitment
portion of the Rolling Forecast, which specify the actual number of Units to be
Manufactured and Packaged, and the requested Delivery Dates for each Batch
(“Purchase Order”).  Product shall be ordered by Par only in writing.  Immtech
will not accept verbal orders of any kind for the production of Product. Par
shall submit each Purchase Order to Immtech at least ninety (90) days in advance
of the earliest Delivery Date requested in the Purchase Order.  Immtech will
confirm such Delivery Dates within fifteen (15) business days of receipt of the
Purchase Order and will use commercially best efforts to ensure the


--------------------------------------------------------------------------------



 
Product is delivered by the Delivery Dates specified in the Purchase
Orders.  [****]. In the event of a conflict between the terms of any Purchase
Order and this Agreement, this Agreement shall control. Notwithstanding the
foregoing, during any calendar quarter, Immtech shall be required to supply Par
with quantities of Product up to one hundred twenty-five percent (125%) of the
forecasts submitted by Par in respect of such period; provided, however, that if
Par submits Purchase Orders that exceed one hundred twenty-five percent (125%)
of the forecasts submitted by Par in respect of such period, then Immtech shall
use commercially reasonable efforts to supply Par with such excess quantities of
the Product.
 
 Section 3.3    Product Supply
 
All Product supplied hereunder shall be manufactured by Immtech in accordance
with the Specifications and cGMPs as determined using the manufacturing process
described in Immtech’s NDA for the Product.  Immtech will utilize a documented
system of procedures for the control of changes to the Specifications.  Any
significant changes shall be reviewed and approved by both Parties prior to
implementation.  Immtech will be responsible for labeling and packaging of
product for final distribution, utilizing trademarks and artwork provided by Par
to Immtech in accordance with the Licensing Agreement.
 
Section 3.4    Product Delivery
 
All Purchase Orders will contain the following information: (i) the precise
quantity of Product desired and required Delivery Dates, (ii) desired packaging
and quantities by package (e.g., bottles of 28, bottles of 500, sample blisters
of 14), (iii) the anticipated shipping destination for Product and (iv) such
other information as Par wishes to provide or that Immtech might find necessary
or useful in completing a specific work order.  Product shall be delivered
F.O.B. North American shipping destination (with the specific destination to be
determined by Par), freight prepaid by Immtech, no earlier than fourteen (14)
days prior to the requested Delivery Date, and no later than the Delivery Date.
Each shipment of the Product shall be accompanied by relevant COAs and an
invoice.  Par will then own such inventories.  Par will assume all operational
and financial responsibility for processing and handling returned inventories
due to product expiry.
 
Section 3.5    Payment
 
For the quantities to be supplied by Immtech, Par shall pay Immtech the Transfer
Price.  Par shall use commercially reasonable efforts to pay for Product
delivered within thirty (30) days of the date of invoice or receipt of the
Product, whichever shall last occur, and in no event later than forty-five (45)
days from such later date; provided, however, that Par shall not be obligated to
pay for any shipment of Product disputed under Section 4.4 during the pendency
of such dispute.










**** Material omitted pursuant to a request for confidential treatment under
Rule 24b-2 of the Exchange Act of 1934.  Material filed separately with the
Securities and Exchange Commission.


--------------------------------------------------------------------------------



ARTICLE IV – PRODUCT QUALITY AND REGULATORY MATTERS


Section 4.1 Specification(s) of Product


Product will be Packaged, labeled and handled by Immtech in accordance with the
Specifications.


Section 4.2  Unmodified Product


Immtech agrees to inform Par of any changes to the Specifications that may
impact final product release and Immtech agrees to continue to supply unmodified
Product to Par as ordered under the terms of and subject to the conditions and
limitations of this Agreement for a minimum of two (2) years.


Section 4.3(a)  Product Quality


Immtech covenants that the Product shall be manufactured, Packaged, tested,
stored and handled in accordance with the Specifications, the Act and all
relevant FDA regulations, guidelines and guidances, including cGMPs.


Immtech warrants that neither it, nor its vendors, will engage in any act which
causes any Product produced for Par to become adulterated, and agrees that such
Product will not be adulterated, within the meaning of the federal Food, Drug
and Cosmetic Act, as amended, when Product is delivered to Par.


    Section 4.3(b)  Quality Control


Immtech will take all steps reasonably necessary to ensure that it has
contracted with Third Party manufacturers with the facilities, equipment,
instrumentation, resources and trained personnel to provide all raw materials,
in-process and product assays, analysis and other testing, as compliance with
cGMP may require in connection with Immtech’s supply of Product.  Immtech shall
provide a COA for each lot of Product supplied hereunder at the time of
shipment.


Immtech shall maintain complete and accurate documentation of all validation
data, stability testing data, batch records, quality control and laboratory
testing and any other data required under cGMP in connection with the supply of
Product hereunder.


Section 4.4     Defective Product


Within at most thirty (30) days of delivery of Batches of the Product, Par shall
notify Immtech of any Nonconformity of the delivered batches with the
Specifications. Any Product received by Par from Immtech that has not been
rejected by Par within thirty (30) days after receipt shall be deemed to have
been accepted; provided, however, that other than with respect to defects or
other non-compliance plainly observable from a visual inspection, any acceptance
or deemed acceptance shall not adversely affect or otherwise diminish Par’s
rights to receive shipments of the Product in compliance with the requirements
of Section 4,1, 4.3(a), 4.3(b) or 5.1.  In the event of any


--------------------------------------------------------------------------------


 
 
Nonconformity of the delivered batches of the Product, (i) Immtech shall deliver
to Par replacement Batches of Product conforming to the Specifications within
thirty (30) days of receipt of such Nonconformity notice from Par and (ii) Par
shall destroy the delivered batches, the costs of which shall be borne by
Immtech.


In the event of a disagreement between the Parties as to whether the Product
meets the Specifications, the Parties shall cause a mutually acceptable
independent laboratory to review records, test data and to perform the tests
and/or analyses set forth in the Specifications on samples of the alleged
Defective Product.  The independent laboratory’s results shall be final and
binding.  Unless otherwise agreed to by the Parties in writing, the costs
associated with such testing and review shall be borne by the Party which was
incorrect about whether the Product meets the Specifications.


    Section 4.5    Facility Access


Upon written request and permission from Immtech, Par, through its employees,
consultants or other representatives will have the right during normal business
hours and at a time mutually agreed to inspect Immtech’s or its subcontractors’
or Affiliates’ manufacturing operations to determine whether or not Immtech is
complying in all respects with its obligations hereunder.  Par warrants that all
such inspections and audits shall be carried out in a manner calculated not to
unreasonably interfere with Immtech’s, its subcontractors’ or its Affiliates’
conduct of business and to insure the continued confidentiality of Immtech’s
business and technical information. Further, Par agrees to comply with all of
Immtech’s safety and security requirements during any visits to the Immtech, its
subcontractors’, or Affiliates’ facilities.  Par agrees to make promptly
available to Immtech any external reports from such facility visit(s).


    Section 4.6    Manufacturing Release Records and Data


Following the Manufacture of each Batch of Product, and upon written request as
required, Immtech shall provide Par with properly completed copies of all
Manufacturing Release Records, including Manufacturing and Packaging Batch
records prepared in accordance with the Specifications.


    Section 4.7    Recordkeeping


Immtech shall maintain true and accurate books, records, test and laboratory
data, reports and all other information relating to Manufacturing and Packaging
under this Agreement, including all information required to be maintained by the
Specifications and all Applicable Laws. Such information shall be maintained in
forms, notebooks and records for a period of at least two (2) years from the
relevant finished Product expiration date or longer if required under Applicable
Laws.


Section 4.8  Finished Product Compliance


Upon Product delivery by Immtech and acceptance by Par and pursuant to the
Licensing Agreement, Par shall be thereafter solely responsible for compliance
with all


--------------------------------------------------------------------------------



 Applicable Laws related to any subsequent labeling, packaging, and any required
testing of Product.
 
 Section 4.9 Governmental Inspections and Requests


 Immtech shall immediately advise Par if an authorized agent of any Regulatory
Authority visits either Immtech or any Manufacturing Facility related to the
Manufacturing or Packaging of the Product.  Immtech shall furnish to Par a copy
of the portions of the report relevant to the Product by such Regulatory
Authority, if any, within ten (10) days of Immtech’s receipt of such
report.  Further, upon receipt of a Regulatory Authority request to inspect the
Facilities or audit Immtech’s books and records with respect to Manufacturing
and Testing under this Agreement, Immtech shall immediately notify Par, and
shall provide Par with a copy of any written document received from such
Regulatory Authority related to the Product. To the extent related to
Manufacturing or Packaging hereunder, Immtech shall provide to Par a copy of any
proposed written response to any such inspection related to the Product prior to
its submission and a reasonable opportunity for Par to review such response.


Section 4.10    Product Complaints


Par will notify Immtech within 5 calendar days of any customer complaints that
relate to the Manufacture or Packaging of the Product in accordance with the
Licensing Agreement.  Immtech shall conduct internal investigations to determine
the validity of the complaint.  Immtech will use commercially reasonable efforts
to report the findings of such investigation to Par within 10 business days of
notification.  Any ADE reporting will be in accordance with Section 9 of the
Licensing Agreement.  Par will be responsible for customer response
communications and will promptly deliver copies of such responses to
Immtech.  Any complaint received by Immtech that relates to the Product will be
forwarded to Par within 5 calendar days.


Section 4.11    Recall


In the event Immtech believes a recall, field alert, Product withdrawal or field
correction may be necessary with respect to any Product provided under this
Agreement, Immtech shall immediately notify Par in writing.  Immtech will not
act to initiate a recall, field alert, Product withdrawal or field correction
without the express prior written approval of Par, unless otherwise required by
Applicable Laws and Immtech shall provide all necessary cooperation and
assistance to Par.  In the event Par believes a recall, field alert, Product
withdrawal or field correction may be necessary with respect to any Product
provided under this Agreement, Par shall immediately notify Immtech in writing.
Par will not act to initiate a recall, field alert, Product withdrawal or field
correction without the express prior written approval of Immtech, unless
otherwise required by Applicable Laws and Immtech shall provide all necessary
cooperation and assistance to Par.  Immtech shall be responsible for any recall,
field alert, Product withdrawal or field correction; provided, however, that the
cost of any recall, field alert, Product withdrawal or field correction shall be
borne equally by the Parties, except to the extent such recall, field alert,
Product withdrawal or field correction is caused by either Immtech’s or Par’s
breach of its warranties, representations or obligations under this Agreement,
the Licensing Agreement


--------------------------------------------------------------------------------



 or Applicable Laws or its negligence or willful misconduct, in which case such
cost shall be borne by the responsible Party.  For purposes hereof, such cost
shall be limited to reasonable, actual and documented Administrative Costs
incurred by the Parties for such recall, withdrawal or correction, and
replacement of the Defective Product to be recalled.  In the event of a recall,
Par shall provide to Immtech copies of distribution records in its control and
shall otherwise reasonably cooperate with Immtech in respect of any such recall.
 
ARTICLE V - REPRESENTATIONS, WARRANTIES AND COVENANTS


Section 5.    Limited Warranty


Immtech represents and warrants to Par that at the time of delivery of the
Product and through label expiry date, provided that Par or any of affiliates,
customers, and or third parties, handle and/or store Product per specifications,
cGMP, USP requirements, such Product will conform to and will have been
Manufactured and Packaged in conformance with the Specifications and Applicable
Laws.


THE LIMITED WARRANTY SET FORTH IN THIS SECTION 5.1 AND SECTIONS 4.1, 4.3(A) AND
4.3(B) IS IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, WARRANTY OF NON-INFRINGEMENT AND ANY WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE. EXCEPT FOR THE WARRANTY EXPRESSED IN THIS
SECTION 5.1 AND SECTIONS 4.1, 4.3(A) AND 4.3(B), IMMTECH MAKES NO OTHER
WARRANTY, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO THE MANUFACTURING OR
PACKAGING OF THE PRODUCT.


Section 5.2    Release Responsibility.


Immtech, as the Party responsible for release of the finished Product, warrants
that it will not release any Batch of Product if the required final Product
testing indicates that the Product does not comply with the Specifications.


Section 5.3    Existence and Power


Each Party hereby represents and warrants to the other Party that such Party (i)
is duly organized, validly existing and in good standing under the laws of the
state in which it is organized, (ii) has the corporate power and authority and
the legal right to own and operate its property and assets, and to carry on its
business as it is now being conducted, and (iii) is in compliance with all
requirements of applicable law, except to the extent that any noncompliance
would not materially adversely affect such Party’s ability to perform its
obligations under the Agreement.


Section 5.4     Authorization and Enforcement of Obligations


Each Party hereby represents and warrants to the other Party that such Party (i)
has the corporate power and authority and the legal right to enter into this
Agreement and to
 

--------------------------------------------------------------------------------


 
 
 
perform its obligations hereunder and thereunder and (ii) has taken all
necessary action on its part to authorize the execution and delivery of the
Agreement and the performance of its obligations hereunder. The Agreement has
been duly executed and delivered on behalf of such Party, and constitutes a
legal, valid, binding obligation, enforceable against such Party in accordance
with its terms.


Section 5.5    No Conflict


Each Party hereby represents and warrants to the other Party that the execution
and delivery of this Agreement and the performance of such Party’s obligations
hereunder (i) to not conflict with or violate any requirement of Applicable Laws
or any material contractual obligation of such Party and (ii) do not materially
conflict with, or constitute a material default or require any consent under,
any material contractual obligation of such Party.
 
ARTICLE VI – TERM AND TERMINATION


Section 6.1          Term.  This Agreement shall commence on the Effective Date
and continue for a period that shall extend until the termination of the
Licensing Agreement.
 
Section 6.2            Termination for Breach.
 
If either Party commits a material breach or material default in the performance
or observance of any of its obligations under this Agreement, and such breach or
default continues for a period of sixty (60) days after delivery by the other
Party of written notice reasonably detailing such breach or default, then the
non-breaching or non-defaulting Party shall have the right to terminate this
Agreement, with immediate effect, by giving written notice to the breaching or
defaulting Party.  The Parties shall retain all rights and remedies (at law or
in equity) in respect of any breach hereof.
 
Section 6.3.          Effects of Termination.
 
In the event of expiration of the applicable Term or termination of this
Agreement, all rights and obligations of the parties hereunder shall cease,
except that termination or expiration shall not: (i) release either party from
any liability or obligation that at such time shall already have accrued or be
owed, that is caused by an improper termination or that thereafter accrues from
a breach or default prior to the effective date of such expiration or
termination; and (ii) affect in any way the survival of any other right, duty or
obligation of either party hereto that is expressly stated elsewhere in this
Agreement to survive such expiration or termination.




[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

 
IMMTECH PHARMACEUTICALS, INC.
 
By:      /s/ Eric L.
Sorkin                                                                 
Name:    Eric L. Sorkin
Title:       Chairman and Chief Executive Officer
         
PAR PHARMACEUTICAL, INC.
 
By:     /s/ John
MacPhee                                                                 
Name:     John MacPhee
Title:        President, Branded Products Division 
           

 


--------------------------------------------------------------------------------
